Exhibit 10.26

 

RESTRICTED SHARES AWARD AGREEMENT

 

DST SYSTEMS, INC. 2005 NON-EMPLOYEE DIRECTORS’ AWARD PLAN

 

THIS AGREEMENT, is made and entered into this         day of                ,
        (the “Grant Date”), by and between DST SYSTEMS, INC. (“Company”) and
                                    (“Director”).

 

The parties agree as follows:

 

1.             Grant and Designation of Restricted Shares.  Pursuant to
Company’s 2005 Non-Employee Directors’ Award Plan, as amended and interpreted
from time to time (“Plan”), Director is hereby granted, as of the Grant Date,
                      (              ) shares of Company common stock (“Shares”)
restricted as set forth herein.  This award is granted pursuant to 2003 actions
of the Board of Directors of the Company (“Board”) setting annual compensation
for non-employee Board members and is administered by the Board or agents
appointed by the Board as provided in the Plan.

 

2.             Restrictions and Privileges.

 

a.             Scope of Restrictions.  Prior to the Release Date (as set forth
in Paragraph 3(a) hereof), the Shares shall not be transferable (by sale,
assignment, disposition, gift, exchange, pledge, hypothecation, or otherwise)
other than by will or the laws of descent and distribution or pursuant to
Director’s written beneficiary designation filed with the Company’s Corporate
Secretary prior to Director’s death.  However, notwithstanding the foregoing,
Director may gift the Shares to a spouse, child, step-child, grandchild, parent,
sibling, or legal dependent of Director or to a trust of which the beneficiary
or beneficiaries of the corpus and the income shall be either such a person or
Director; provided, however, that the Shares gifted shall remain subject to the
restrictions, obligations and conditions described herein.  Any attempted
disposition of the Shares contrary to the provisions hereof, and the levy of any
execution, attachment or similar process upon the Shares prior to the Release
Date, shall be null and void and without effect.

 

b.             Evidence of Restrictions.  The Company’s Corporate Secretary
shall determine whether the Shares shall be evidenced by a certificate or held
in book entry form with the Company’s transfer agent.  Any certificate for the
Shares shall bear such legend evidencing the restrictions as is determined by
the Company’s General Counsel, and any book entry account into which the Shares
are issued shall be marked as restricted.

 

c.             Privilege of Stock Ownership.   As of the Grant Date, and except
as provided in Paragraph 2(a) hereof, Director shall have all rights of a
stockholder with respect to the Shares including the right to vote and receive
all dividends or other distributions made or paid with respect to the Shares;
provided that (a) prior to the Release Date the Shares and any new, additional
or

 

1

--------------------------------------------------------------------------------


 

different securities Director may become entitled to receive with respect to the
Shares by virtue of a stock split or stock dividend or any other distribution
for the Shares or change in the corporate structure of the Company shall be
subject to the restrictions described in Paragraph 2(a) hereof; and (b) all such
stockholder rights shall cease upon forfeiture of the Shares under Paragraph
3(b) hereof.

 

3.             Release of Restrictions.

 

a.             Release Date. The Shares shall be free and clear of the
restrictions set forth in Paragraph 2(a) hereof upon the “Release Date” which
shall be the earliest date on which any of the following occur: (i) the three
year anniversary of the Grant Date, (ii) Director’s retirement from service as a
Board member on or after age 59 ½, (iii) Director’s cessation of service on the
Board (“Termination of Affiliation”) as a result of Disability (as defined in
the Plan, as amended and interpreted from time to time), (iv) Director’s death,
or (v) a Special Termination (as defined in the Paragraph 3(d)) of Director’s
service on the Board.

 

b.             Forfeiture.  Prior to the Release Date for Shares as set forth in
Paragraph 3(a), and except as provided in Paragraph 3(e), the Shares shall be
immediately forfeited to Company without payment by Company of any consideration
to Director if Director ceases to serve on the Board for any reasons other than
those set forth in Paragraph 3(a)(ii)-(v).

 

c.             How Released.  Provided Director has satisfied tax withholding
obligations as referenced in Paragraph 4 hereof, Company shall at Director’s
request on or after the Release Date have Company’s transfer agent remove from
any certificate evidencing the Shares the legend evidencing the restrictions as
referenced in Paragraph 2(b) or instruct the transfer agent to note on the book
entry account that such restrictions on the Shares are removed.  Upon death of
Director followed by a proper request for delivery of the Shares and proof of
payment of applicable income or other taxes, the Shares shall be delivered to
Director’s beneficiary named in a written beneficiary designation filed with the
Company’s Corporate Secretary or, if there is no such designated beneficiary, to
Director’s executor or administrator or other personal representative acceptable
to the Company’s Corporate Secretary.  Any request to release the Shares to any
person or persons other than Director shall be accompanied by such documentation
as Company may reasonably require, including without limitation, evidence
satisfactory to Company of the authority of such person or persons to receive
the Shares.

 

d.             Special Termination.  A “Special Termination” shall mean a
Termination of Affiliation due to any one of the following: (a) a requirement of
the Director’s employer that Director terminate service on the Board, provided
that Director does not control the employer as determined by the Board; (b) upon
the advice of counsel to the Company or independent counsel to the Board that
Director should terminate his or her service on the Board due to legal,
regulatory or other reasons, provided that such other reasons are not a basis
for Termination of Affiliation for Cause (as defined in the Plan) and are not
related to Director’s failure to perform duties to the Company or its
stockholders; or (c) a failure to be nominated for re-election as a member of
the Board, provided that the reason for such failure to nominate is not due to
either Director’s Termination of Affiliation for Cause or Director declining to
stand for reelection.

 

e.             Release Date Subsequent to Change in Control.  Notwithstanding
any other provision of this Agreement, if a Change in Control (as defined in
Paragraph 5 hereof) occurs

 

2

--------------------------------------------------------------------------------


 

prior to the Release Date, the Shares shall be free and clear of the
restrictions set forth in Paragraph 2(a) hereof upon the earliest of any date
subsequent to the Change in Control date that is (a) a Release Date as set forth
in Paragraph 3(a), or (b) the date of Director’s failure to be reelected to
serve on the Board.

 

4.             Taxes.  Company shall pay all original issue and transfer taxes
and all other fees and expenses necessarily incurred by Company in connection
with the issuance of the Shares and the release of restrictions thereon;
provided, however, that such issuance and release are subject to payment on the
Grant Date, Release Date or other date as determined by the Company Chief
Financial Officer of any required federal, state and local withholding and other
taxes, which shall be paid by Director (or his or her guardian, legal
representative or successor).  The valuation of the Shares for tax and other
purposes shall be as set forth in the rules and determinations of the Board and
in applicable laws and regulations. When and in the manner permitted by the
Board and unless otherwise prohibited by law, Director (or his or her guardian,
legal representative or successor) may irrevocably elect in writing on a Company
designated form to satisfy any income tax withholding obligation in connection
with the lapsing of restrictions on the Shares by requesting Company to retain
whole Shares which would otherwise have been released from restriction, which
Shares shall no longer belong to Director.  Any such retention, and any use of
additional shares of common stock for tax withholding purposes (“Attested
Shares”) as allowed by the Board, shall be governed by Board rules and
determinations.  The Board may prescribe, among other things, that Attested
Shares shall (i) be fully paid and free and clear from all liens and
encumbrances and (ii) have been acquired on the open stock market or directly
held for a designated time period and not used for certain designated purposes
prior to the attestation. If authorized by the Board, Attested Shares may be
subject to contractual restrictions imposed by Company or restrictions under
federal or state securities law.  If Shares have been delivered or restrictions
released prior to the time a withholding obligation arises, Company shall have
the right to require Director (or his or her guardian, legal representative or
successor) to remit to Company amounts sufficient to satisfy all federal, state
and local withholding tax requirements at the time such obligation arises and to
withhold from other amounts payable by Company to Director, as necessary.   If,
within the deadline imposed by Company, Director has not selected, if allowed by
the Board, whether to have Shares retained for taxes or to pay cash for the tax
or tax withholding, or has failed to pay tax or tax withholding amounts when
due, then Company may (a) retain whole Shares which would otherwise have been
issued or released, (b) deduct such amounts from fees or amounts Company owes or
will owe Director, or (c) effect some combination of Share retention and
deduction.

 

5.             Definition of Change in Control.  For purposes of this Agreement,
a “Change in Control” shall be deemed to have occurred if:

 

a.             the Incumbent Directors (as defined in Paragraph 6) cease for any
reason to constitute at least seventy-five percent (75%) of the directors of the
Company then serving;

 

b.             any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Exchange Act of 1934 (“Exchange Act”)) other than the Company or
any majority-owned Subsidiary of the Company, or an employee benefit plan of the
Company or of any majority-owned Subsidiary of the Company shall have become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly, of securities of the Company representing twenty percent (20%) or
more (calculated in accordance with Rule 13d-3) of the combined voting power of
the Company’s then outstanding voting securities; provided, however, that a
person’s becoming such a

 

3

--------------------------------------------------------------------------------


 

beneficial owner shall not constitute a Change in Control if such person is
party to an agreement that limits the ability of such person and its affiliates
(as defined in Rule 12b-2 under the Exchange Act) to obtain and exercise control
over the management and policies of the Company.

 

c.             a  Reorganization Transaction (as defined in Paragraph 6) is
consummated, other than a Reorganization Transaction which results in the Voting
Securities (as defined in Paragraph 6) of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) at least sixty
percent (60%) of the total voting power represented by the Voting Securities of
such surviving entity outstanding immediately after the Reorganization
Transaction, if the voting rights of each Voting Security relative to the other
Voting Securities were not altered in the Reorganization Transaction; or

 

d.             the stockholders of the Company approve a plan of complete
liquidation of the Company, other than in connection with a Reorganization
Transaction.

 

Notwithstanding the occurrence of any of the foregoing events, a Change in
Control shall not occur with respect to Director if, in advance of such event,
Director agrees in writing that such event shall not constitute a Change in
Control.



6.             Other Definitions.

 

For purposes of the Paragraph 5 definition of Change in Control, the following
terms have the meaning set forth below:

 

a.             “Affiliate” means any Person that directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, the Company.

 

b.             “Incumbent Directors” means (i) an individual who was a member of
the Board on the Effective Date; or (ii) an individual whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least seventy-five percent (75%) of the members of the Board then still in
office who were members of the Board on the Effective Date; or (iii) individuals
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least seventy-five percent (75%) of the members of the
Board then still in office who were elected in the manner described in (i) or
(ii) above; provided that no director whose election was in connection with a
proposed transaction which, if consummated, would be a Change in Control shall
be an Incumbent Director.

 

c.             “Person” means any individual, sole proprietorship, corporation,
partnership, joint venture, limited liability company, association, joint-stock
company, trust, unincorporated organization, institution, public benefit
corporation, entity or government instrumentality, division, agency, body or
department.

 

d.             “Related Party” means (i) a majority-owned Subsidiary of the
Company; or (ii) an employee or group of employees of the Company or of any
majority-owned Subsidiary of the Company; or (iii) an employee benefit plan of
the Company or of any majority-owned Subsidiary of the Company; or (iv) a
corporation owned directly or indirectly by the stockholders of the

 

4

--------------------------------------------------------------------------------


 

Company in substantially the same proportion as their ownership of the voting
power of Voting Securities of the Company.

 

e.             “Reorganization Transaction” means a merger, reorganization,
consolidation, or similar transaction or a sale of all or substantially all of
the Company’s assets other than any such sale which would result in a Related
Party owning or acquiring more than fifty percent (50%) of the assets owned by
the Company immediately prior to the sale.

 

f.              “Subsidiary” means an Affiliate controlled by the Company
directly, or indirectly, through one or more intermediaries.

 

g.             “Voting Securities” of a corporation means securities of such
corporation that are entitled to vote generally in the election of directors,
but not including any other class of securities of such corporation that may
have voting power by reason of the occurrence of a contingency.

 

7.             General.

 

a.             Compliance With Certain Laws and Regulations.  If the Board
determines that the consent or approval of any governmental regulatory body, or
that the listing, registration or qualification of the Shares upon any
securities exchange or under any law or regulation, is necessary or desirable in
connection with the issuing of the Shares or the lapsing of restrictions
thereon, Director shall supply Company with such certificates, representations
and information as Company may request and shall otherwise cooperate with
Company in obtaining any such listing, registration, qualification, consent or
approval.

 

b.             Construction and No Waiver.  Notwithstanding any provision of
this Agreement, the issuance of and the release of restrictions on the Shares
are subject to the provisions of the Plan.  The failure of Company in any
instance to exercise any of its rights granted under this Agreement shall not
constitute a waiver of any other rights that may arise under this Agreement.

 

c.             Notices.  Any notice required to be given or delivered to Company
under the terms of this Agreement shall be in writing and addressed to Company
in care of its Corporate Secretary at its corporate offices, and such notice
shall be deemed given only upon actual receipt by Company.  Any notice required
to be given or delivered to Director shall be in writing and addressed to
Director at the address indicated below Director’s signature line on this
Agreement or such other address specified in a written notice given by Director
to Company, and all such notices shall be deemed to have been given or delivered
upon personal delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.

 

d.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of Delaware without reference to its principles of
conflicts of law.

 

e.             Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
all prior agreements or understandings between the parties relating thereto.

 

f.              Amendments.  This Agreement may be amended in writing executed
by both parties.  This Agreement shall also be amended, without prior notice to
Director and without

 

5

--------------------------------------------------------------------------------


 

Director’s consent, by the Board in the event the Board deems it necessary or
appropriate to make such amendments for purposes of compliance with the American
Jobs Creation Act of 2004 or regulations issued pursuant thereto.

 

This Agreement will not be deemed to be binding or effective until fully
executed by both Director and an authorized representative of Company as
reflected on both signature pages attached hereto.

 

IN WITNESS WHEREOF, Director executed this Agreement as of the day and year
first above written.

 

 

DIRECTOR

 

 

 

 

 

 

 

 

(Director signature)

 

 

 

 

 

Print name:

 

 

 

 

 

 

Print Address:

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, DST Systems, Inc. has caused this Agreement to be executed
on its behalf by and through its duly authorized officer as of the day and year
first above written.

 

 

DST SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

(Signature of authorized DST representative)

 

 

 

 

Grant Date: [insert grant date]

Director: [insert director’s name]

 

 

7

--------------------------------------------------------------------------------